Citation Nr: 1453405	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals, left cruciate ligament construction, left knee (hereinafter, "left knee disorder") excluding period(s) of temporary total evaluation(s).


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied a rating in excess of 10 percent for the Veteran's service-connected left knee disorder.  A subsequent October 2011 rating decision assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence effective September 22, 2011, with the 10 percent rating being restored effective January 1, 2012.

The Veteran provided testimony at a hearing before personnel at the RO in September 2011, and before the undersigned Veterans Law Judge (VLJ) in June 2014.  Transcripts of both hearings are of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA examination of his service-connected left knee disorder in July 2010.  However, as it has been more than 4 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current severity of that disability.  Further, this is particularly true given the record reflects the Veteran underwent surgery on his left knee in September 2011, and the RO does not appear to have considered records from follow-up care.  Moreover, at his June 2014 hearing, the Veteran indicated his left knee had increased in severity since the last examination.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that the case should be remanded for a new examination to evaluate the current nature and severity of the Veteran's service-connected left knee disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

The Board also notes that the Veteran indicated at the June 2014 hearing that he had received recent treatment for his left knee at the VA Medical Center (VAMC) in White River Junction, Vermont; and that he had previously received treatment at the Manchester VAMC.  Updated records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee since September 2011.  After securing any necessary release, obtain those records not on file.  

Even if the Veteran does not respond, records of any relevant VA treatment dated since 2012 should be associated with the file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case which addresses all of the evidence obtained after the issuance of the July 2012 statement of the case, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



